UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7522



In Re: JERMAINE JERRELL SIMS, a/k/a Justice,
a/k/a Jus,

                                                         Petitioner.



          On Petition for Writ of Mandamus.   (CR-98-45)


Submitted:   December 16, 2002        Decided:     December 23, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jermaine Jerrell Sims, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jermaine Jerrell Sims petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 18

U.S.C. § 3582(c) (2000) motion pending since May 15, 2002. He seeks

an order from this court directing the district court to act.   We

find that mandamus relief is not warranted because the delay is not

unreasonable.   Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition without prejudice to the

filing of another such petition if the district court does not act

expeditiously. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                 2